Citation Nr: 0213512	
Decision Date: 10/02/02    Archive Date: 10/10/02

DOCKET NO.  01-04 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to service connection for hepatitis C.  

(The issue of entitlement to service connection for a low 
back disorder including degenerative disease will be the 
subject of a later decision.)  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from August 1973 to 
July 1976.  His appeal comes before the Board of Veterans' 
Appeals (Board) from a rating decision by the Department of 
Veterans Affairs (VA) New Orleans, Louisiana, Regional Office 
(RO).  

The Board is undertaking additional development on the issue 
of entitlement to service connection for a low back disorder 
including degenerative disease, pursuant to authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing this issue.  


FINDING OF FACT

Hepatitis C is not shown to have been present in service or 
for many years thereafter, and is not otherwise shown to be 
related to active military service. 


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.303(d) (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, the Board notes that the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106- 475, 114 
Stat. 2096 (2000) (herein "VCAA") became law while this claim 
was pending.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107.  Further, implementing regulations have been published. 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
Except for amendments not applicable here, the provisions of 
the regulations merely implement the VCAA and do not provide 
any rights other than those provided by the VCAA.  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  

The RO considered the case under VCAA.  The supplemental 
statement of the case (SSOC) addresses the changes and 
informed the appellant of the new law and its effect on his 
claim.  The RO provided him with the pertinent evidentiary 
development required by VCAA, and, in addition, notified him 
of his right to submit evidence.  Thus, the Board finds VA 
has completed its duties under VCAA.  Further, VA has 
completed the development of this case under all applicable 
law, regulations, and VA procedural guidance.  See also 38 
C.F.R. § 3.103.  Therefore, it would not abridge the 
appellant's rights for the Board to proceed with review of 
his appeal.  

Specifically, the appellant's application for the benefit 
claimed in this case is complete.  38 U.S.C.A. § 5102; 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R §3.159(a)(3)).  The June 2000 rating decision, 
the March 2001 statement of the case (SOC) and the October 
2001 SSOC notified him and his representative of the evidence 
necessary to substantiate the claim, the evidence which had 
been received, the evidence to be provided by the appellant, 
and the applicable laws and regulations.  38 U.S.C.A. 
§ 5103(a).  Additionally, along with a copy of the rating 
decisions, the appellant was sent a VA Form (4107) explaining 
his rights in the VA claims process.  The SSOC informed him 
that it would assist in obtaining identified records, but 
that it was his duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  The Board concludes that the 
discussions in the rating decision, the SOC, and the SSOC 
adequately informed the appellant of the evidence needed to 
substantiate his claim and complied with VA's notification 
requirements that are set out in 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A; 66 Fed. Reg. 45,630-45,631 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)).  VA has made reasonable 
efforts to assist the appellant in obtaining evidence 
necessary to substantiate his claim for benefits, including 
efforts to obtain relevant records.  38 U.S.C.A. 
§§ 5103A(a)(1) & (b)(1); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §3.159(c)).  The 
record shows that the RO has secured the appellant's service 
medical records and VA medical treatment records since 
service, including those from the Shreveport, Louisiana, 
Medical Center since 1977.  Further, in keeping with the duty 
to assist, the appellant was provided a VA examination in 
January 1999.  The Board notes that the appellant presented 
testimony regarding his claim at an April 2002 Video 
Conference hearing.  The appellant has not reported that any 
other pertinent evidence might be available regarding his 
claim.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  
Notably, neither the appellant nor his representative has 
asserted that the case requires further development or action 
under VCAA or its implementing regulations.  Thus, the Board 
finds that there is no reasonable possibility that further 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(2).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  For these reasons, the appellant is not 
prejudiced by the Board's review on the merits.  Compare 
Bernard, at 393.  

The appellant asserts that he had hepatitis C in service, 
which was misdiagnosed.  He claims that symptoms for which he 
was treated in service, and which he was told were related to 
flu or virus, were actually manifestations of hepatitis C.  

Service medical records show that the appellant was treated 
in July 1974 for symptoms diagnosed as gastroenteritis.  In 
February 1975, he complained of general body aches, weakness, 
upper respiratory infection symptoms, and chills, which had 
begun the day before.  In September 1975, he complained of 
malaise and weakness, which were reported to be probable 
viral syndrome.  The July 1976 separation examination report 
did not reflect the presence of any liver abnormality; it was 
noted that the appellant stated he was in good health.  There 
was no complaint or finding of hepatitis at the separation 
examination.  

Review of the appellant's VA medical records since service, 
particularly those from the Shreveport Medical Center that 
are dated from 1977, reveals that he requested to be tested 
for hepatitis in December 1998 because he had been told a 
"few years" earlier that he may have jaundice or hepatitis.  
Later in that report, it was noted that he had been told a 
year before that he had hepatitis.  A January 1999 VA medical 
examination report noted that the appellant had tried to give 
blood at a blood bank and was told that he might have had 
hepatitis.  A diagnosis of positive hepatitis C was reported.  
Several VA outpatient records dated subsequent to the January 
1999 VA examination noted a diagnosis of hepatitis C 
(November 1999, March 2001, October 2001, etc.)

At his April 2002 Video Conference hearing, the appellant 
testified that he was first treated for hepatitis C at the 
Shreveport Medical Center approximately one to one and a half 
years after his separation from service.  He described his 
current symptomatology of achy joints, headaches, body aches, 
and stomach aches as being similar to symptoms he experienced 
during his period of active military service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131.  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's current disability was 
incurred in service.  38 C.F.R. § 3.303(d).  

While the appellant argues that his current hepatitis C 
symptoms are similar to symptoms he experienced in service, 
the Board notes that there has been no competent evidence 
presented that relates his hepatitis C to his period of 
military service.  In the absence of a link between the 
appellant's military service and his hepatitis C, which is 
shown by the medical evidence to have been initially 
manifested in December 1998 and diagnosed in January 1999, 
the Board finds that service connection is not warranted for 
hepatitis C.  The clinical histories reported in 1998 place 
the first identification one year or a few years earlier, but 
do not suggest its presence since service, which was many 
years earlier.

Having been advised by VA of what is needed to submit a 
substantially complete application for benefits, the 
appellant has not submitted competent medical evidence 
supporting his contentions regarding his claim of entitlement 
to service connection for hepatitis C.  Instead, he has only 
offered his own rather general arguments to the effect that 
he believes that his hepatitis C is related to service.  It 
is noted that the appellant has not shown, nor claimed, that 
he is a medical expert, capable of rendering medical 
opinions.  Therefore, his opinion is insufficient to 
demonstrate that his hepatitis C is related to his period of 
active military service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  



ORDER

Service connection for hepatitis C is denied.  



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

